Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 27, 2006                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

  129813                                                                                                Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  ANDREW B. BURNETT, a minor                                                                            Robert P. Young, Jr.
  by JEFFERY R. BURNETT,                                                                                Stephen J. Markman,
                                                                                                                       Justices
  Next Friend, 

                Plaintiff-Appellant, 

  v        	                                                         SC: 129813
                                                                     COA: 264132
                                                                     Chippewa CC: 05-008017-AV
  MATTHEW B. VASSAR and 

  SHANNON MENDOSKIN,

          Defendants-Appellees. 


  _________________________________________/

        On order of the Court, the application for leave to appeal the September 30, 2005
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 27, 2006                   _________________________________________
           s0221                                                                Clerk